SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):March 16, 2009 CARBON SCIENCES, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 333-144931 24-5451302 (State of Incorporation) (Commission File Number) (IRS Employer ID) 5511C Ekwill Street, Santa Barbara, California 93111 (Address of principle executive offices) (805) 456-7000 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Copies to: Gregory Sichenzia, Esq. Marcelle S. Balcombe, Esq. Sichenzia
